                                        556 Peninsula Blvd., Hempstead, New York 11550
                               Phone: 516-489-6959 • Fax: 516-489-6958 www.brewingtonlaw.com

Fre de rick K. Bre wington                                                                     O scar Holt III
C athryn Harris-Marche si                                                                      O f C ounse l
Tricia S. Lindsay
Albe rt D. Manue l III
                                                                 March 30, 2020
        BY ELECTRONIC CASE FILING
        Honorable A. Kathleen Tomlinson
        United States Magistrate Judge
        United States District Court
        Eastern District of New York
        100 Federal Plaza
        Central Islip, NY 11722-9014

                 Re:         McCune v. County of Suffolk, et al.
                             Docket No.: 2:14-CV-04431 (JS)(AKT)

        Dear Judge Tomlinson:

               As you are aware, we are the attorneys representing th e Plaintiff in the above
        referenced matter. We write in response to Defendants’ letter of this date, regarding Plaintiff’s
        Marc h 2 9 , 2020 submission of what was hoped to be a Joint Status Report. Ms. Zwilling is
        correct that our letter was not a joint letter. We apologize to the C ourt and defense counsel,
        Ms. Zwilling, as it was my mistaken belief that the report was to have been filed on yesterday,
        March 29, 2020 and I was trying to insure the Court got information on what was believed to
        be the deadline.

                In their report, Defendants state that the information provided to the Court is
        inaccurate. To th e contrary, at the time Plaintiff submitted the letter, Plaintiff was not in
        receipt of Defendants’ supplement responses to Plaintiff’s interrogatories. In fact, those were
        sent to us today. Now that the requested interrogatory responses have been provided today
        via elec tron ic mail, and have been reviewed, it has been determined that said responses are
        sub stan tially compliant with the requests made. We are currently reviewing documents
        provided to evaluate if they are fully responsive to the requests made.

               We thank the Court for its kind consideration and this opportunity to clarify our
        position.
                                                      Respectfully Submitted,
                                                      /S/ Frederick K. Brewington
                                                      FREDERICK K. BREWINGTON
        cc:    Arlene Zwilling, Esq. (By ECF)
        FKB:pl
